        Case: 3:17-cv-00149-MPM-JMV Doc #: 91 Filed: 09/10/19 1 of 1 PageID #: 443




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                        NOTICE


BRENDA GREEN, ET AL.                                                                        PLAINTIFFS


VS.                                                       CIVIL CAUSE NO.: 3:17cv149-MPM-JMV


MANAGEMENT & TRAINING CORPORATION, ET AL.                                                  DEFENDANTS


      TAKE NOTICE that a proceeding in this case has been SET for the date, time, and place set forth below:

Place                                                        Room No.

U.S. FEDERAL BUILDING                                        Room 364
305 Main Street
Greenville, MS 38701                                         Date and Time

                                                             SEPTEMBER 17, 2019
                                                             10:30 A.M.

Type of Proceeding
                         SETTLEMENT CONFERENCE
           BEFORE UNITED STATES MAGISTRATE JUDGE JANE M. VIRDEN

   COUNSEL, PLAINTIFF(S) AND DEFENDANT(S) OR REPRESENTATIVE(S)
 WITH FULL SETTLEMENT AUTHORITY MUST ATTEND UNLESS EXCUSED BY
                            THE COURT.

Please note: On most occasions Judge Virden does not recess the conference for a lunch break. However, in
 the event anyone requires lunch, please simply let us know and that request will be accommodated with a
     break. Also, you are welcome to bring a snack such as protein bars or nuts, etc. to tide you over.


                                                             DAVID CREWS, Clerk of Court

                                                             By:    s/Itonia R. Williams
                                                                      Courtroom Deputy Clerk
Date: September 10, 2019

             IF YOU HAVE ANY QUESTIONS, CONTACT ITONIA R. WILLIAMS AT 662-335-9214
                        OR VIA EMAIL: itonia_williams@msnd.uscourts.gov.
